Kotheock, J.
Tbe defendant was tbe keeper of wbat was known as an “original package bouse,” at Spencer, in Clay county. He was not tbe owner of the packages of liquor which be kept for sale, but was tbe agent of certain parties in Milwaukee, Wisconsin. These parties were lessees of tbe building, and tbe same was occupied by tbe defendant as their agent. They *401shipped the liquors kept for sale in said building' from Milwaukee to Spencer, Iowa, consigned to themselves; and the defendant received them as the agent of said Milwaukee parties. The beer which was kept for sale was put up in bottles at Milwaukee, sealed and labeled, a,nd for convenience of shipment was placed in open frame boxes with twenty-four separate compartments. The whiskey was in bottles, sealed and labeled, which bottles were, for convenience of shipment, packed in barrels. The defendant removed the bottles from the boxes and barrels, and sold them as they were sealed and labeled, and purchasers were not permitted to open the bottles and use the liquor upon the premises. As we understand it this was strictly an original package establishment, and was authorized by the decision of the supreme court of the United States in Leisy v. Hardin, 135 U. S. 100; 10 Sup. Ct. Rep. 681. That the separate bottles were original packages — that is, in the form in which they were put up by the shipper for sale — we think there can be no doubt. At least such has been the holding of this court. Collins v. Hills, 77 Iowa, 181; In re Beine, 42 Fed. Rep. 545.
It is proper to observe that the case at bar was heard and determined in the court below before the recent act of congress relating to the laws of the several states pertaining to the regulation or prohibition of the traffic in intoxicating liquors.
The decree of the district court will be reversed.